Opinion by
Willson, J.
§ 129. Appeal bond; valid though signed only by sureties. Appellee recovered a judgment in justice’s court against appellants, and the latter appealed to the county court, and their appeal was dismissed upon motion of appellee. There are but two grounds stated in the motion to dismiss the appeal: (1) That the appeal bond was not filed within the time required by law. This ground is not sustained by the record. The judgment was rendered October 13, 1888. The appeal bond was approved October 23, 1882. [Sayles’ Civil St., art. 1639; 2 Civil Gas. Ct. App., §§ 550-552.] (2) That appellants’ names do not appear as signed on the appeal bond. An appeal bond is valid when signed only by the sureties. [1 Civil Cas. Ct. App., §§ 469, 783.] We are of the opinion that the appeal bond from the justice’s to the county court is sufficient, and that the court erred in dismissing the appeal. Therefore the judgment of dismissal is reversed, and the cause is remanded for a trial de novo in the county court.
Eeversed and remanded.